Exhibit 10.6

 

AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT

 

THIS AMENDED AND RESTATED TIME SHARING AGREEMENT (this “Agreement”) is entered
into on March 27, 2006 by Cephalon, Inc. (“Owner”), a Delaware corporation, with
principal offices at 41 Moores Road, Frazer, PA 19355, and Frank Baldino, Jr.,
Ph.D. (“Lessee”).

 

BACKGROUND:

 

A.                                   Owner is the registered owner of certain
civil aircraft as described in the Specification Sheet attached hereto and made
a part hereof, as Exhibit A (the “Aircraft”).

 

B.                                     Owner employs a fully qualified flight
crew to operate the Aircraft;

 

C.                                     From time to time, Lessee may desire to
lease the Aircraft and flight crew from owner for Lessee’s personal travel at
Lessee’s discretion on a time sharing basis as defined in Section 91.501(c)(1)
of the Federal Aviation Regulations (“FAR”).

 

D.                                    This Agreement sets forth the
understanding of the Parties as to the terms under which Owner will provide
Lessee with the use, on a periodic basis, of the Aircraft; and

 

E.                                      The use of the Aircraft will at all
times be pursuant to and in full compliance with the requirements of FAR Part 91
and particularly, Sections 91.501(b)(6), 91.501(c)(1), and 91.501(d).

 

F.                                      The Owner and Lessee entered that
certain Time Sharing Agreement dated January 23, 2006 and now intend to amend
and restate that agreement in its entirety.

 

NOW, THEREFORE, Owner and Lessee agree as follows:

 

1.                                       Subject to the terms and conditions of
this Agreement, Owner agrees to lease the Aircraft to Lessee at Lessee’s
discretion from time-to-time on a non-exclusive basis and on an “as needed and
as available basis” pursuant to the provisions of FAR Section 91.501(b)(6),
91.501(c)(1), and 91.501(d) and to provide a fully qualified flight crew for all
operations for flights scheduled in accordance with the terms of this Agreement.

 

2.                                       This Agreement shall remain in effect
unless and until terminated by either party for any reason upon written notice
to the other, such termination to become effective ten (10) days from the date
of the notice or upon the earlier of (a) the

 

--------------------------------------------------------------------------------


 

termination of this Agreement by consent of Owner and Lessee, (b) the date of
Lessee’s termination of employment with Owner and (c) the date of Lessee’s
death.

 

3.                                       Lessee may use the Aircraft from
time-to-time, subject to the prior permission and approval of Owner, for any and
all purposes allowed by FAR Section 91.501(b)(6). Lessee’s use shall include the
use of the Aircraft by guests of the Company if they accompany him or her on the
flight. Lessee shall not accept any compensation whatsoever for any flight
conducted under this Agreement.

 

4.                                       Lessee shall pay Owner for each flight
conducted under this Agreement the actual expenses of each specific flight as
authorized by FAR Section 91.501(d) as in effect from time to time. On the date
of this Agreement these expenses include and are limited to:

 

(a)                                  fuel, oil, lubricants and other additives;

 

(b)                                 travel expenses of the crew, including food,
lodging and ground transportation;

 

(c)                                  hangar and tie down costs away from the
Aircraft’s base of operation;

 

(d)                                 insurance obtained for the specific flight;

 

(e)                                  landing fees, airport taxes and similar
assessments;

 

(f)                                    customs, foreign permit and similar fees
directly related to the flight;

 

(g)                                 in-flight food and beverages;

 

(h)                                 passenger ground transportation;

 

(i)                                     flight planning and weather contract
services; and

 

(j)                                     an additional charge equal to one
hundred percent (100%) of the expenses listed in clause (a) above.

 

5.                                       Owner will pay all expenses related to
the operation of the Aircraft when incurred and will provide monthly invoices to
Lessee for the expenses enumerated in Section 4 hereof. Lessee shall pay the
amounts invoiced within fifteen (15) days after receipt of the related invoice.

 

6.                                       The Parties acknowledge that with the
exception of the expenses for in-flight food and beverages and passenger ground
transportation, the payment of expenses set forth in Section 4 hereof are
subject to the federal excise tax imposed under Section

 

--------------------------------------------------------------------------------


 

4261 of the Internal Revenue Code. Lessee shall pay Owner for such expenses and
the amount of such taxes within fifteen (15) days of receipt of the applicable
invoice. Owner agrees to collect and remit to the Internal Revenue Service for
the benefit of Lessee all such federal excise taxes.

 

7.                                       In the event that Lessee desires to use
the Aircraft pursuant to this Agreement, Lessee will so notify Owner and will
provide Owner with requests for flight time and proposed flight schedules as far
as possible in advance of any given flight. Requests for flight time shall be in
a form, whether oral or written, mutually convenient to and agreed upon by Owner
and Lessee. In addition to proposed schedules and flight times, Lessee shall
provide at least the following information for each proposed flight at some time
prior to scheduled departure as required by Owner or Owner’s flight crew:

 

(a)                                  departure point;

 

(b)                                 destinations;

 

(c)                                  date and time of flight;

 

(d)                                 the number and identity of any anticipated
passengers;

 

(e)                                  the nature and extent of luggage and/or
cargo to be carried;

 

(f)                                    the date and time of a return flight, if
any; and

 

(g)                                 any other information concerning the
proposed flight that may be pertinent or required by Owner or Owner’s flight
crew.

 

8.                                       Owner shall have sole and exclusive
authority over the scheduling of the Aircraft, including which aircraft is used
for any particular flight.

 

9.                                       Owner shall be solely responsible for
securing maintenance, preventive maintenance, and required or otherwise
necessary inspections on the Aircraft and shall take such requirements into
account in scheduling flights of the Aircraft. No period of maintenance,
preventive maintenance, or inspection shall be delayed or postponed for the
purpose of scheduling the Aircraft, unless such maintenance or inspection can be
safely conducted at a later time in compliance with all applicable laws and
regulations, and within the sound discretion of the pilot-in-command. The
pilot-in-command shall have final and complete authority to cancel any flight
for any reason or condition that in his or her judgment would compromise the
safety of the flight.

 

10.                                 Owner shall be responsible for the physical
and technical operation of the Aircraft and the safe performance of all flights
and shall retain full authority and control, including exclusive operational
control, and possession of the Aircraft at all times during the term of this
Agreement. Owner shall employ, pay for, and provide to Lessee a qualified flight
crew for each flight undertaken under this Agreement. In accordance with

 

--------------------------------------------------------------------------------


 

applicable FAR, the qualified flight crew provided by Owner will exercise all of
its duties and responsibilities with respect to the safety of each flight
conducted under this Agreement. Lessee agrees that the flight crew, in its sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action that in the considered judgment of the pilot-in-command is
necessitated by considerations of safety. Without limiting the generality of
Section 11, no such action of the pilot-in-command shall create or support any
liability for loss, injury, damage, or delay to Lessee or any other person.

 

11.                                 THE OWNER AND LESSEE AGREE THAT OWNER SHALL
IN NO EVENT BE LIABLE TO LESSEE OR HIS EMPLOYEES, AGENTS, REPRESENTATIVES,
GUESTS, OR INVITEES FOR ANY INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES AND/OR
PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY CIRCUMSTANCES OR FOR ANY REASON
INCLUDING ANY DELAY OR FAILURE TO FURNISH THE AIRCRAFT OR CAUSED OR OCCASIONED
BY THE PERFORMANCE OR NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS AGREEMENT.

 

12.                                 Owner may maintain such insurance coverage
with respect to the Aircraft and any flights made under this Agreement as Owner
may elect in its sole discretion, including all-risk physical damage insurance
(hull Coverage), aircraft bodily injury and property damage liability insurance.
The risk of loss during the period when the Aircraft is operated on behalf of
Lessee under this Agreement shall remain with Owner, and Owner will retain all
rights and benefits with respect to the proceeds payable under policies of hull
insurance maintained by Owner that may be payable as a result of any incident or
occurrence while an Aircraft is being operated on behalf of Lessee under this
Agreement. Lessee shall be named as an additional insured on liability insurance
policies maintained by Owner on the Aircraft with respect to flights conducted
pursuant to this Agreement. The liability insurance policies on which Lessee is
named an additional insured shall provide that as to Lessee coverage shall not
be invalidated or adversely affected by any action or inaction, omission or
misrepresentation by Owner or any other person (other than Lessee). Any hull
insurance policies maintained by Owner on any Aircraft used by Lessee under this
Agreement shall include a waiver of any rights of subrogation of the insurers
against Lessee.

 

13.                                 Lessee agrees that the insurance specified
in Section 12 shall provide its sole recourse for all claims, losses,
liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by Lessee or its guests, including
injury to or death of any persons, including Lessee and its guests which may
result from or arise out of the use or operation of the Aircraft during the term
of this Agreement. This Section 13 shall survive termination of this Agreement.

 

14.                                 A copy of this Agreement shall be carried in
the Aircraft and available for review upon the request of the FAA on all flights
conducted pursuant to this Agreement.

 

--------------------------------------------------------------------------------


 

15.                                 Lessee represents, warrants and covenants to
Owner that:

 

(a)                                  He will use each Aircraft for and on his
own account only and will not use any Aircraft for the purposes of providing
transportation of passengers or cargo in air commerce for compensation or hire;

 

(b)                                 He shall refrain from incurring any
mechanics or other lien in connection with the Aircraft, whether permissible or
impermissible under this Agreement, and he shall not attempt to convey,
mortgage, assign, lease or any way alienate the Aircraft or create any kind of
lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien, and Lessee shall, at his own expense,
promptly take such action as may be necessary to discharge any such lien;

 

(c)                                  During the term of this Agreement, he will
abide by and conform to all such laws, governmental, and airport orders, rules,
and regulations as shall from time to time be in effect relating in any way to
the operation and use of the Aircraft by a time-sharing lessee.

 

16.                                 For purposes of this Agreement, the
permanent base of operation of the Aircraft shall be New Castle County Airport,
c/o Cephalon Flight Department, 6 DBRA Way, New Castle, DE, 19720 unless changed
by Owner, in which event Owner shall notify Lessee of the new permanent base of
operation of the Aircraft.

 

17.                                 Lessee hereby indemnifies Owner and agrees
to hold harmless Owner from and against any Losses imposed on, incurred by or
asserted against Owner (i) arising out of or resulting from the willful
misconduct or gross negligence of Lessee, (ii) to the extent such Loss is a
direct result of any failure of Lessee to comply with any covenants required to
be performed or observed by him, or (iii) to the extent such Loss is a direct
result of any breach by Lessee of any of Lessee’s warranties or representations
contained in this Agreement. Losses shall be determined after taking into
account the available proceeds of any applicable insurance policies.

 

18.                                 Neither this Agreement nor Lessee’s interest
in this Agreement shall be assignable to any other person or entity without the
prior written consent of Owner.

 

19.                                 [Intentionally omitted]

 

20.                                 Legal title to the Aircraft shall remain in
the Owner at all times.

 

21.                                 This Agreement shall be governed by and
construed in accordance with the laws of Pennsylvania (excluding the conflicts
of law rules thereof).

 

22.                                 This Agreement constitutes the entire
understanding between Owner and Lessee with respect to its subject matter, and
there are no representations, warranties,

 

--------------------------------------------------------------------------------


 

conditions, covenants, or Agreements other than as set forth expressly herein.
Any changes or modifications to this Agreement must be in writing and signed by
authorized representatives of both parties. This Agreement may be executed in
counterparts, which shall, singly or in the aggregate, constitute a fully
executed and binding Agreement.

 

23.                                 Any notice, request, or other communication
to any party by the other party under this Agreement shall be conveyed in
writing and shall be deemed given on the earlier of the date (i) notice is
personally delivered with receipt acknowledged, (ii) a facsimile notice is
transmitted, or (iii) three (3) days after notice is mailed by certified mail,
return receipt requested, postage paid, and addressed to the party at the
address set forth below. The address of a party to which notices or copies of
notice are to be given may be changed from time to time by such party by written
notice to the other party.

 

If to Owner:

 

Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

Attention: General Counsel

FAX: 1-610-738-6258

 

If to Lessee:

 

Frank Baldino, Jr., Ph.D.

c/o Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

 

24.                                 If any one or more of the provisions of the
Agreement shall be held invalid, illegal, or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal, or
unenforceable provision shall be replaced by a mutually acceptable provision,
which, being valid, legal, and enforceable, comes closest to the intention of
the parties underlying the invalid, illegal, or unenforceable provision. To the
extent permitted by applicable law, the parties hereby waive any provision of
law, which renders any provision of this Agreement prohibited or unenforceable
in any respect.

 

25.                                 The failure of a party to require
performance of any provision of this Agreement shall in no way affect that
party’s right thereafter to enforce such provision nor shall the waiver by a
party of any breach of any provision of this Agreement be taken or held to be a
waiver of any further breach of the same provision or any other provision.

 

26.                                 NEITHER OWNER (NOR ITS AFFILIATES) MAKES,
HAS MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE, AND OWNER (FOR ITSELF AND ITS
AFFILIATES) HEREBY DISCLAIMS, ANY WARRANTY OR

 

--------------------------------------------------------------------------------


 

REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY
AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT OR TITLE.

 

27.                                 Truth in leasing statement under FAR Section
91.23:  Owner shall mail a copy of this Agreement for and on behalf of both
Parties to:  Flight Standards Technical Division, P.O. Box 25724, Oklahoma City,
Oklahoma 73125, within twenty-four (24) hours of its execution, as provided by
FAR Section 91.23(c)(1). Additionally, Owner agrees to comply with the
notification requirements of FAR Section 91.23 by notifying by telephone or in
person the FAA Flight Standards District Office nearest the airport where the
first flight will originate at least forty-eight (48) hours prior to the first
flight under this Agreement.

 

(a)                                  OWNER HEREBY CERTIFIES THAT THE AIRCRAFT
HAS BEEN INSPECTED AND MAINTAINED WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING
THE DATE OF THIS AGREEMENT, EXCEPT TO THE EXTENT THE AIRCRAFT IS LESS THAN
TWELVE (12) MONTHS OLD, IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL
APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THERE UNDER HAVE BEEN
MET AND ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

 

(b)                                 OWNER WHOSE ADDRESS APPEARS IN SECTION 23
ABOVE AND WHOSE AUTHORIZED SIGNATURE APPEARS BELOW, AGREES, CERTIFIES, AND
KNOWINGLY ACKNOWLEDGES THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT,
OWNER SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE
AIRCRAFT AND THAT OWNER UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

 

(c)                                  AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND PERTINENT FARS CAN BE OBTAINED FROM THE NEAREST FAA
FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE, OR AIR
CARRIER DISTRICT OFFICE. EACH PARTY AGREES TO UNDERSTAND AND ABIDE BY THESE
REGULATIONS.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Owner and Lessee caused the signatures of their authorized
representatives to be affixed below on the day and year first above written.

 

 

OWNER:

 

 

 

CEPHALON, INC.

 

 

 

 

 

/s/ Carl A. Savini

 

 

Name:

Carl A. Savini

Title:

Executive Vice President & Chief Administrative Officer

 

 

 

 

LESSEE:

 

 

 

/s/ Frank Baldino, Jr.

 

 

Frank Baldino, Jr., Ph.D.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CEPHALON, INC.

 

Aircraft Subject to Amended and Restated Time Sharing Agreement

 

Each of the undersigned is a party to the Amended and Restated Time Sharing
Agreement dated March 27, 2006, by and between Cephalon, Inc. (“Cephalon” or
“Owner”), and Frank Baldino, Jr., Ph.D. (“Lessee”) (collectively the “Parties”),
and agrees that from and after the date below, until this Exhibit A shall be
superseded and replaced through agreement of the Parties or the Amended and
Restated Time Sharing Agreement shall be terminated pursuant to its terms, the
Aircraft described below shall constitute the “Aircraft” described in and
subject to the terms of the Time Sharing Agreement.

 

2001 Bombardier Challenger CL-600-2B16

 

Manufacturer’s Serial Number 5488

 

FAA Registration Number N8570

 

Engine Model: General Electric CF34-3B; Serial Numbers: 872952 and 872953

 

Dated: March 27, 2006

 

 

OWNER:

 

CEPHALON, INC.

 

/s/ Carl A. Savini

 

 

By: Carl A. Savini

Its: Executive Vice President & Chief Administrative Officer

 

 

LESSEE:

 

Frank Baldino, Jr., Ph.D.

 

 

/s/ Frank Baldino, Jr.

 

 

--------------------------------------------------------------------------------